10(c), (d), (j), (k), (l), (m), (r), (s)

SECRETARIAL CERTIFICATION
INDEPENDENT SUBCOMMITTEE
OF THE
PERSONNEL/SHAREHOLDER RELATIONS COMMITTEE
OF
TCF FINANCIAL CORPORATION
 April 30, 2001
******************************************************************************

             Following discussion, and upon motion duly made, seconded and
carried, the following resolutions were adopted:

WHEREAS, the Independent Sub-Committee of the Personnel Committee has authority
to recommend amendments to the plan and trust of the Executive Deferred, Senior
Officer and Directors’ Deferred Compensation Plans and Trusts and the Board of
Directors has authority to approve such amendments (subject to participant
consent, where required); and

             WHEREAS, the Independent Sub-Committee of the Personnel Committee
has the authority to approve amendments to the Supplemental Employee Retirement
Plan (“SERP”) Plan and Trust; and
             NOW, THEREFORE, IT IS HEREBY

             RESOLVED, that the following Appendix is hereby added to the
Executive, Senior Officer and Directors’ Deferred Compensation Plans and Trusts
and to the SERP Plan and Trust, effective May 16, 2001:



APPENDIX RE: IRS NOTICE 2000-56



Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, TCF Financial stock or other assets contributed to the Trust
by TCF Financial or any other Company for the benefit of employees or service
providers of TCF Financial or such Company are subject to the claims of
creditors (in the event of insolvency) of both TCF Financial and such Company. 
In addition, such stock and assets are subject to the claims of creditors (in
the event of insolvency) of any Company from which benefits are due to a
participant or beneficiary under the terms of the Plan. Nothing in this
Appendix, however, shall relieve any Company of its obligation to pay any
benefits due from the Company to a participant or beneficiary under the terms of
the Plan.



Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, any TCF Financial stock or other assets not transferred to a
Company’s employees or their beneficiaries will revert to TCF Financial upon
termination of the Trust.

***********************************************

             FURTHER RESOLVED, that Section 5(l) is hereby added to the
Executive Deferred and Senior Officer Deferred compensation Plans reading as
follows, and Section III(c), second paragraph, first clause of the SERP Plan is
hereby amended in full to read as follows:

Effective for distributions commencing on or after May 16, 2001, an Eligible
Employee may elect to have benefits due under this Plan distributed in any one
of the forms allowed by the Plan, provided that the election is in writing and
is executed and delivered to TCF Financial or to its Corporate Secretary (or
designee) on behalf of TCF Financial, no later than one year (365 days) before
such Employee’s termination of employment or other distribution event.

             FURTHER RESOLVED, that Section 5.a.of the Directors Deferred
Compensation Plan is hereby amended in full to read as follows:

Effective for distributions commencing on or after May 16, 2001, on or about the
30th day following a Director’s termination of service on all boards of
directors of the Companies, the balance credited to the Director’s Account shall
be paid in one single distribution of TCF Stock or in annual installment
distributions of TCF Stock over the number of years directed by the Director in
an election made by the Director, provided that such election is in writing and
is executed and delivered to the Committee or the Secretary, on behalf of the
Committee, no later than one year before such Director’s termination of service.



I, Gregory J. Pulles, Secretary of  TCF Financial Corporation do hereby certify
that the foregoing is a true and correct copy of excerpt of minutes of the
Personnel/Shareholder Relations Committee TCF Financial Corporation meeting held
on April 30, 2001 and that the minutes have not been modified or rescinded as of
the date hereof.

(Corporate Seal)           Dated:  July 2, 2001     /s/ Gregory J. Pulles  

--------------------------------------------------------------------------------

  Gregory J. Pulles

 